EXHIBIT 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of the 28th day of
October, 2011, between AS SEEN ON TV, INC., a Florida corporation (the
“Company”), and Dennis W. Healey (the “Executive”).

WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

1.

Term of Employment.

(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of three (3) years commencing
as of the date of this Agreement (the “Term”), unless sooner terminated in
accordance with the provisions of Section 5.  The Term shall be automatically
renewed for successive one-year terms unless notice of non-renewal is give by
either party at least ninety (90) days before the end of the Term.  

(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6 and 7 shall remain in
full force and effect and the provisions of Section 7 shall be binding upon the
legal representatives, successors and assigns of the Executive.  

2.

Duties.

(a)

General Duties. The Executive shall serve as the Chief Financial Officer of the
Company, with duties and responsibilities that are customary for such an
executive. The Executive shall also perform services for such subsidiaries of
the Company as may be necessary.  The Executive shall use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully. The Executive shall report to the Chief
Executive Officer of the Company and ultimately to the Board of Directors of the
Company.

(b)

Devotion of Time.  The Executive shall devote substantially all of his working
time, attention and energies during normal business hours (exclusive of vacation
time referenced in Section 4(a) and of such normal holiday periods as have been
established by the Company) to the affairs of the Company.  Notwithstanding the
foregoing, nothing in this Agreement shall restrict the Executive from devoting
time to passive personal investments, private business affairs, educational and
charitable interests, provided that none of such activities, individually or in
the aggregate, interferes with the performance of his duties and
responsibilities hereunder or conflicts or competes with the interests of the
Company.





1







--------------------------------------------------------------------------------



(c)

Location of Office. The Executive’s office shall be located at the Company’s
offices located in Pinellas County, which office may be moved to another
location in Pinellas County, Florida.  The Executive’s job responsibilities
shall include reasonable business travel necessary to the performance of his
job.

(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party.  The Executive shall promptly execute any
documents generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.

3.

Compensation and Expenses.  

(a)

Salary.  For the services of the Executive to be rendered under this Agreement,
the Company shall pay the Executive an annual salary of $ 140,000 (the “Base
Salary”), payable in installments in accordance with the Company’s standard
payroll practices.    Base Salary may be increased from time to time as
determined by the Board of Directors of the Company (with the Executive
abstaining from such vote) or a Compensation Committee of the Board of Directors
that may be established during the Term (the “Compensation Committee”).  

(b)

Discretionary and Minimum Bonus.  In addition to the Base Salary set forth in
Section 3(a) above, the Executive shall be entitled to such bonus compensation
(in cash, stock options, capital stock or other property) as the Board of
Directors of the Company (with the Executive abstaining from such vote) or
Compensation Committee may determine from time to time.  

(c)

Expenses.  In addition to any compensation received pursuant to this Section 3,
the Company will reimburse the Executive for all reasonable travel,
entertainment and miscellaneous expenses incurred in connection with the
performance of his duties under this Agreement, provided that the Executive
properly provides a written accounting of such expenses to the Company in
accordance with the Company’s practices.  Such reimbursement or advances will be
made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, executive officers.

4.

Benefits.

(a)

Vacation.  For each 12-month period during the Term, the Executive shall be
entitled up to a vacation of two (2) nonconsecutive weeks per annum, to be taken
at such times as the Executive may select and the affairs of the Company may
permit.   Vacation time shall not include sick leave, disability or holiday
periods established by the Company. Executive shall not be entitled to
compensation for any unused vacation upon termination of this Agreement, unless
Executive is terminated Without Cause, For Good Reason or following a Change of
Control.





2







--------------------------------------------------------------------------------



(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of life and medical insurance
and reimbursement of membership fees in professional organizations.

(c)

Indemnification; Directors and Officers Insurance.  The Company will maintain a
minimum of $5 million of Directors and Officers liability coverage during the
employment Term. The Executive shall be provided the same directors’ and
officers’ insurance available to all other officers and directors.  The Company
shall indemnify the Executive to the fullest extent permitted under Florida law.
 Expenses incurred by the Executive in connection with any threatened, pending
or completed action, suit or proceeding, whether brought in the name of the
Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, by reason of the fact that the Executive is or was an
officer and/or a director of the Company, or is or was serving at the request of
the Company as a director, officer, employee or agent of another enterprise,
whether or not he is serving in such capacity at the time any liability (a
“Proceeding”), shall be paid by the Company in advance of the final disposition
of the Proceeding at the written request of the Executive, and within ten (10)
business days of such request, to the fullest extent permitted by Florida law;
provided, however, that the Executive shall undertake in writing to repay such
amount to the extent that it is ultimately determined that the Executive is not
entitled to indemnification by the Company. This provision is in addition to the
Company’s indemnification of Executive to the maximum extent provided under the
provisions of the Company’s By-Laws.

5.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
of the Executive.  In the event that the Executive’s employment is terminated by
reason of Executive’s death, the Executive’s estate shall receive (i) three (3)
months’ Base Salary at the then current rate, payable in a lump sum, less
withholding of applicable taxes, and (ii) continued provision for a period of
one (1) year following the Executive’s death of benefits, except perquisites,
under any employee benefit plan extended from time to time by the Company to its
senior executives. In addition, the Executive’s employment hereunder may be
terminated by the Board of Directors due to the Executive’s Disability.  For
purposes of this Agreement, a termination for “Disability” shall occur (i) when
the Company has provided a written termination notice to the Executive supported
by a written statement from a reputable independent physician mutually selected
by the Company and the Executive, or the Executive’s legal representatives in
the event he is unable to make such selection due to mental incapacity, to the
effect that the Executive shall have become so physically or mentally
incapacitated as to be unable to resume, even with reasonable accommodation as
may be required under the Americans With Disabilities Act, within the ensuing
twelve (12) months, his employment hereunder by reason of physical or mental
illness or injury, or (ii) upon rendering of a written termination notice by the
Company after the Executive has been unable to substantially perform his duties
hereunder, even with reasonable accommodation as may be required under the
Americans With Disabilities Act, for 120 or more consecutive days, or more than
180 days in any consecutive twelve month period, by reason of any physical or
mental illness or injury.  For purposes of this Section 5(a), the Executive
agrees to make himself available and to cooperate in any reasonable examination
by a reputable





3







--------------------------------------------------------------------------------

independent physician mutually selected by the Company and the Executive, and
paid for by the Company.  In the event that the Executive’s employment is
terminated by reason of Executive’s disability, the Company shall pay the
following to the Executive: (i) six (6) months’ Base Salary at the then current
rate, to be paid from the date of termination until paid in full in accordance
with the Company’s usual practices, including the withholding of all applicable
taxes; (ii) continued provision during said twelve (12) month period of the
benefits, except perquisites, under any employee benefit plan extended from time
to time by the Company to its senior executives; and (iii) any earned but unpaid
bonuses; provided, however, the Company may credit against such amounts any
proceeds paid to the Executive with respect to any disability policy maintained
for his benefit.  

(b)

Termination for Cause or Without Good Reason.  The Company may terminate the
Executive’s employment pursuant to the terms of this Agreement at any time for
Cause (as defined below) by giving the Executive written notice of termination
setting forth in reasonable detail the basis for such termination.  Such
termination shall become effective upon the giving of such notice. Upon any such
termination for Cause, or in the event the Executive terminates his employment
with the Company without “Good Reason,” as defined below, then the Executive
shall have no right to compensation, or reimbursement under Section 3, or to
participate in any Executive benefit programs under Section 4, except as may
otherwise be provided by law, for any period subsequent to the effective date of
termination. For purposes of this Agreement, “Cause” shall be: (i) indictment
for fraud or felonious criminal conduct; (ii) habitual drunkenness or drug
addiction; (iii) material sanctions against Executive, imposed or consented to,
in his capacity as an employee of Company by regulatory agencies governing
Company or against Company because of wrongful acts or conduct of Executive
which have a material adverse affect upon the Company and its business; (iv)
material breach or default by Executive of any of the material terms or
conditions of this Agreement, and the continuation of such material breach or
default by Executive for a period of ten days following the date of receipt of
written notice from Company specifying the breach or default of Executive; (v)
the resignation or quitting of Executive prior to the end of the Term, if
applicable, (in this last event, Employee’s employment shall be deemed
terminated with Cause on the date that he resigns or quits); (vi) the
determination by the Company, based upon clear and convincing evidence, after a
reasonable and good-faith investigation by the Company of Executive’s misuse or
conversion of Company assets or funds, (vii) any act of willful or intentional
misconduct, or a grossly negligent act by the Executive having the effect of
injuring, in a material way (as determined in good-faith by the Company), the
business or reputation of the Company, including but not limited to, any
officer, director, or executive of the Company, or (viii) the determination by
the Company, based upon clear and convincing evidence, after a reasonable and
good-faith investigation by the Company following a written allegation by
another employee of the Company, that the Executive engaged in some form of
harassment prohibited by law (including, without limitation, age, sex or race
discrimination) unless the Executive’s actions were specifically directed by the
Board.

(c)

Termination Without Cause, For Good Reason or Change of Control.  

(i)

The Executive may terminate this Agreement for Good Reason (as defined below in
Section 5(c)(ii)) or following a Change of Control (as defined below in Section
5(c)(iii)).  In the event the Executive terminates this Agreement for Good
Reason or Change of





4







--------------------------------------------------------------------------------

Control, or the Company terminates the Executive without Cause or following a
Change of Control, then, in either case, the Company shall pay to the Executive
(i) twelve (12) months’ Base Salary at the then current rate, to be paid from
the date of termination until paid in full in accordance with the Company’s
usual practices, including the withholding of all applicable taxes; (ii) any
accrued benefits under any employee benefit plan extended to Executive at the
time of its termination; (iii) immediate vesting of all granted but unvested
stock options; and (iv) payment on a prorated basis of any bonus or other
payments earned in connection with any bonus plan to which Executive was a
participant as of the date of Executive’s termination of employment.

(ii)

The term “Good Reason” shall mean the Company materially breaches this Agreement
and such breach is not cured by the Company within twenty days after written
notice thereof is given to the Company by the Executive; a reduction by the
Company of the Executive’s Base Salary, the failure of the Company to continue
in effect any Executive benefit plan or compensation plan in which the Executive
was participating, unless the Executive is permitted to participate in other
plans providing substantially comparable benefits, or the taking of any action
by the Company which would adversely affect the Executive’s participation in or
materially reduce benefits under any such plan, provided, however, any Base
Salary reduction of less than 35% of then-current Base Salary that affect all
similarly situated executive officers or changes affecting participation or
benefits of all similarly situated executive officers shall not be treated as
Good Reason hereunder; a materially adverse change in the level of the
Executive’s employment responsibilities; or a relocation of the Company’s
offices such that Executive would be required to relocate his primary residence
to provide for a reasonable daily travel distance to such new location. Prior to
the Executive terminating his employment with the Company for Good Reason,
Executive must provide written notice to the Company that such Good Reason
exists and setting forth, in detail, the grounds the Executive believes
constitutes Good Reason.  If the Company does not cure the condition(s)
constituting Good Reason within thirty (30) days following receipt of such
notice, then Executive’s employment shall be deemed terminated for Good Reason.

(iii)

In the event that a “Change of Control” as hereinafter defined, of the Company
shall occur at any time during the employment Term or extensions thereof, the
Executive shall have the right to terminate the Executive’s employment under
this Agreement upon 30 days written notice given at any time within one year
after the occurrence of such events, and such termination of the Executive’s
employment with the Company pursuant to this Subsection 5(c)(iii), then, the
Executive shall be entitled to such Compensation and Benefits as set forth in
Subsection 5(c)(i) of this Agreement.  For purposes of this Agreement, a “Change
of Control” of the Company shall be deemed to have occurred at such time as:

(A)

any person (as such term is used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s outstanding securities then having the
right to vote at elections of directors; or,





5







--------------------------------------------------------------------------------



(B)

the business of the Company for which the Executive’s services are principally
performed is disposed of by the Company pursuant to a partial or complete
liquidation of the Company, a sale of assets  (including stock of a subsidiary
of the Company) or otherwise.

Anything herein to the contrary notwithstanding, this Subsection 5(c)(iii) will
not apply where the Executive gives the Executive’s explicit written waiver
stating that for the purposes of this Subsection 5(c)(iii), a Change in Control
shall not be deemed to have occurred.  The Executive’s participation in any
negotiations or other matters in relation to a Change in Control shall in no way
constitute such a waiver which can only be given by an explicit written waiver
as provided in the preceding sentence.

(iv)

Upon expiration of the Term of this Agreement,  the Executive shall be entitled
to receive only the accrued but unpaid compensation and vacation pay through the
date of termination and any other benefits accrued to him under any Benefit
Plans outstanding at such time.

6.

Non-Competition Agreement.

(a)

Competition with the Company.  Until termination of his employment and for a
period of nine (9) months commencing on the date of termination, except if
termination is for “Without Cause” or “With Good Reason”, the Executive
(individually or in association with, or as a stockholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its affiliates) by acting as an
officer (or comparable position) of, owning an interest in, or providing
services to any entity within any metropolitan area in the United States. For
purposes of this Agreement, the term “compete with the Company” shall refer to
the principal business activity in which the Company was engaged as of the
termination of the Executive’s employment or reasonably expected to engage in
within three months of termination of employment; provided, however, the
foregoing shall not prevent the Executive from (i) accepting employment with an
enterprise engaged in two or more lines of business, one of which is the same or
similar to the Company’s business (the “Prohibited Business”) if the Executive’s
employment is totally unrelated to the Prohibited Business, (ii) competing in a
country where as of the time of the alleged violation the Company has ceased
engaging in business, or (iii) competing in a line of business which as of the
time of the alleged violation the Company has either ceased engaging in or
publicly announced or disclosed that it intends to cease engaging in; provided,
further, the foregoing shall not prohibit the Executive from owning up to five
percent of the securities of any publicly-traded enterprise provided that the
Executive is not a director, officer, consultant, employee, partner, joint
venturer, manager, member of, or to such enterprise, or otherwise compensated
for services rendered thereby.

(b)

Solicitation of Customers.  For a period of nine (9) months commencing on the
date of any termination or expiration of this Agreement, the Executive, directly
or indirectly, will not seek nor accept Prohibited Business from any Customer
(as defined below) on behalf of any enterprise or business other than the
Company, refer Prohibited Business from any Customer to any enterprise or
business other than the Company or receive commissions





6







--------------------------------------------------------------------------------

based on sales or otherwise relating to the Prohibited Business from any
Customer, or any enterprise or business other than the Company.  For purposes of
this Agreement, the term “Customer” means any person, firm, corporation,
partnership, limited liability company, association or other entity to which the
Company or any of its affiliates sold or provided goods or services during the
12-month period prior to the time at which any determination is required to be
made as to whether any such person, firm, corporation, partnership, limited
liability company, association or other entity is a Customer, or who or which
was approached by or who or which has approached an employee of the Company for
the purpose of soliciting business from the Company or the third party, as the
case may be.

(c)

Solicitation of Employees or Independent Contractors. For a period of nine (9)
months commencing on the date of any termination or expiration of this
Agreement, the Executive agrees that he shall not, directly or indirectly,
request, recommend or advise any employee or independent contractor of the
Company to terminate his or her employment or services with the Company, or
solicit for employment or services or recommend to any third party the
solicitation for employment or services of any person who, at the time of such
solicitation, is employed by or contracted with the Company or any of its
subsidiaries and affiliates.

(d)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to him in consideration of his undertakings
in this Section 6, and confirms he has received adequate consideration for such
undertakings.

(e)

Non-Disparagement.  The Company and the Executive each agree that both during
the Term and at all times thereafter, neither party shall directly or indirectly
disparage, whether or not true, the name or reputation of the other party,
including but not limited to, any officer, director, employee or shareholder of
the Company.

(f)

References.  References to the Company in this Section 6 shall include the
Company’s subsidiaries and affiliates.

7.

Non-Disclosure of Confidential Information.  

(a)

Confidential Information. Confidential Information includes, but is not limited
to, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services or Products (as
defined herein), the Company’s budgets and strategic plans, and the identity and
special needs of Customers, vendors, and suppliers, subjects and databases,
data, and all technology relating to the Company’s businesses, systems, methods
of operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Customers and
former Customers. In addition, Confidential Information also includes Customers
and the identity of and telephone numbers, e-mail addresses and other addresses
of executives or agents of Customers who are the persons with whom the Company’s
executives, officers, employees, and agents





7







--------------------------------------------------------------------------------

communicate in the ordinary course of business.  Confidential Information also
includes, without limitation, Confidential Information received from the
Company’s subsidiaries and affiliates.  For purposes of this Agreement, the
following will not constitute Confidential Information (i) information which is
or subsequently becomes generally available to the public through no act or
fault of the Executive, (ii) information set forth in the written records of the
Executive prior to disclosure to the Executive by or on behalf of the Company
which information is given to the Company in writing as of or prior to the date
of this Agreement, and (iii) information which is lawfully obtained by the
Executive in writing from a third party (excluding any affiliates of the
Executive) who did not acquire such confidential information or trade secret,
directly or indirectly, from the Executive or the Company.  As used herein, the
term “Services or Products” shall include all services or products for which the
Company or any of its subsidiaries offered for sale and marketed during the Term
and any other services or products which the Company or any of its subsidiaries
has taken concrete steps to offer for sale, but not yet commenced marketing
during the Term.

(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or or professional information that otherwise does not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key, relationships with specific
prospective or existing Customers, subjects, vendors or suppliers; (iv) Customer
goodwill associated with the Company’s business; and (v) specialized training
relating to the Company’s technology, methods, operations and procedures.  

(c)

Confidentiality. Following termination of employment for any reason, the
Confidential Information shall be held by the Executive in the strictest
confidence and shall not, without the prior express written consent of the
Company, be disclosed to any person other than in connection with the
Executive’s employment by the Company.  The Executive further acknowledges that
such Confidential Information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset.  The Executive shall
exercise all due and diligent precautions to protect the integrity of the
Company’s Confidential Information and to keep it confidential whether it is in
written form, on electronic media, oral, or otherwise.  The Executive shall not
copy any Confidential Information except to the extent necessary to his
employment nor remove any Confidential Information or copies thereof from the
Company’s premises except to the extent necessary to his  employment and then
only with the authorization of an officer of the Company (excluding the
Executive).  All records, files, materials and other Confidential Information
obtained by the Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company, its Customers, or subjects, as the case may be.  The Executive shall
not, except in connection with and as required by his performance of his duties
under this Agreement, for any reason use for his own benefit or the benefit of
any person or entity with which he may be associated or disclose any such
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever without the prior express written
consent of an executive officer of the Company (excluding the Executive).





8







--------------------------------------------------------------------------------



(d)

The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works related to the Company’s business
(“Inventions”) initiated, conceived or made by him, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101).  The Company shall be
the sole owner of all patents, copyrights, trade secret rights, and other
intellectual property or other rights in connection therewith.  The Executive
hereby assigns to the Company all right, title and interest he may have or
acquire in all such Inventions.  The Executive further agrees to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents, copyrights or other rights on such Inventions in
any and all countries, and to that end the Executive will execute all documents
necessary:

(i)

to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii)

to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

8.

Equitable Relief.

(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
 consent of the Board of Directors of the Company, shall leave his  employment
for any reason and take any action in violation of Section 6 and/or Section 7,
the Company shall be entitled to institute and prosecute proceedings in any
court of competent jurisdiction referred to in Section 8(b) below, to enjoin the
Executive from breaching the provisions of Section 6 and/or Section 7.  In such
action, the Company shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.  

(b)

Any action must be commenced in Pinellas County, Florida.  The Executive and the
Company irrevocably and unconditionally submit to the exclusive jurisdiction of
such courts and agree to take any and all future action necessary to submit to
the jurisdiction of such courts.  The Executive and the Company irrevocably
waive any objection that they now have or hereafter irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  Final judgment against the
Executive or the Company in any such suit shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
liability of the Executive or the Company therein described, or by appropriate
proceedings under any applicable treaty or otherwise.





9







--------------------------------------------------------------------------------



9.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.

10.

Severability.

(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.





10







--------------------------------------------------------------------------------



11.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile delivery (in
which event a copy shall immediately be sent by Federal Express or similar
receipted delivery), as follows:

To the Company:


AS SEEN ON TV, INC.

14044 Icot Blvd

Clearwater, FL 33760

Facsimile: 727-330-7843

Attention:  Board of Directors




To the Executive:


Dennis W. Healey

7547 Old Thyme Ct.

Parkland, FL 33076







or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.  

12.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.  

13.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

14.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  

15.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.





11







--------------------------------------------------------------------------------



16.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.

17.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

18.

Arbitration.  Except for a claim for equitable relief, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in Pinellas County,
Florida (unless the parties agree in writing to a different location), before
one arbitrator in accordance with the rules of the American Arbitration
Association then in effect.  In any such arbitration proceeding, the parties
agree to provide all discovery deemed necessary by the arbitrator.  The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.







[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURE PAGE FOLLOWS]











12







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




 

AS SEEN ON TV, INC.

 

 

 

 

 

 

                                                 

By:

/s/ Steven Rogai

 

 

Steven Rogai

 

 

Chief Executive Officer







 

Executive:

 

 

 

 

 

 

                                                 

By:

/s/ Dennis W. Healey

 

 

Dennis W. Healey

 

 

 








13





